Exhibit 99.11 CONSENT OF J.P. MORGAN SECURITIES LLC We hereby consent to (i) the use of our opinion letter dated August 20, 2014 to the Board of Directors of LIN Media LLC (the “Company”) included in Annex S-C to the supplement to the joint proxy statement/prospectus which forms a part of the registration statement on Form S-4 relating to the proposed merger of the Company and Media General, Inc., and (ii) the references to such opinion in such supplement to the joint proxy statement/prospectus. In giving such consent, we do not admit that we come within the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended, or the rules and regulations of the Securities and Exchange Commission thereunder, nor do we hereby admit that we are experts with respect to any part of such Registration Statement within the meaning of the term “experts” as used in the Securities Act of 1933, as amended, or the rules and regulations of the Securities and Exchange Commission thereunder. /s/ J.P. Morgan Securities LLC J.P. MORGAN SECURITIES LLC September 15, 2014
